 



Exhibit 10.48
PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT
     THIS PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT (this “Agreement”) is made
this 19th day of February, 2008, by SUNRISE SENIOR LIVING SERVICES, INC., a
corporation organized under the laws of the State of Delaware (“Pledgor”) for
the benefit of BANK OF AMERICA, N.A., as Administrative Agent, a national
banking association (“Administrative Agent”) as agent for the Lenders.
RECITALS
     A. The Lenders have made a Credit Facility available to Sunrise Senior
Living, Inc., a Delaware corporation (the “Borrower”) in the maximum principal
sum at any one time outstanding of $250,000,000.
     B. The Credit Facility is governed by a Credit Agreement dated December 2,
2005 as amended by that certain First Amendment to Credit Agreement dated
March 6, 2006, that certain Second Amendment to Credit Agreement dated
January 31, 2007, that certain Third Amendment to Credit Agreement dated
June 27, 2007, that certain Fourth Amendment to Credit Agreement dated
September 17, 2007, that certain Fifth Amendment to Credit Agreement dated
January 31, 2008 and that certain Sixth Amendment to Credit Agreement (the
“Sixth Amendment”) dated of even date herewith (as amended, modified,
substituted, extended and renewed from time to time the “Credit Agreement”) by
and between the Borrower and the Lenders.
     C. The Credit Facility is guaranteed by the Pledgor, among other
Guarantors, pursuant to the terms of the Credit Agreement.
     D. The Borrower and the Lenders have agreed to enter into the Sixth
Amendment..
     E. As a condition precedent to the agreement to enter into the Sixth
Amendment and to forego adding SCIC, Inc. as a Guarantor, the Administrative
Agent has required that that Pledgor enter into this Agreement.
     F. All defined terms used in this Agreement and not defined in this
Agreement shall have the meaning given to such terms in the Credit Agreement.
AGREEMENTS
     NOW, THEREFORE, in consideration of Administrative Agent’s entering into
the Credit Agreement and for other good and valuable consideration, the receipt
of which is hereby acknowledged, Pledgor hereby agrees as follows:
ARTICLE I
SECURITY

 



--------------------------------------------------------------------------------



 



     Section 1.1 The Stock Collateral.
     As security for the prompt and full performance of the Obligations, and as
security for the prompt and full performance of all obligations of Pledgor under
this Agreement, all of the foregoing, whether now in existence or hereafter
created and whether joint, several, or both, primary, secondary, direct,
contingent or otherwise, Pledgor hereby pledges, assigns and grants to
Administrative Agent, for the ratable benefit of the Lenders, a security
interest in the following property of Pledgor (collectively, the “Stock
Collateral”), whether now existing or hereafter created or arising:
               (a) 100,000 shares of the common stock (the “Stock”) of SCIC,
Inc., a corporation organized under the laws of the State of Vermont
(“Corporation”);
               (b) all stock rights, rights to subscribe, rights to
distributions, dividends (including, but not limited to, distributions in kind,
cash dividends, stock dividends, dividends paid in stock and liquidating
dividends) and any other rights and property interests including, but not
limited to, accounts, contract rights, instruments and general intangibles
arising out of or relating to the Corporation;
               (c) all other or additional (or less) stock or other securities
or property (including cash) paid or distributed in respect of the Stock by way
of stock-split, spin-off, split-up, reclassification, combination of shares or
similar corporate rearrangement;
               (d) all other or additional stock or other securities or property
(including cash) which may be paid or distributed in respect of the Stock by
reason of any consolidation, merger, exchange of stock, conveyance of assets,
liquidation or similar corporate reorganization; and
               (e) all proceeds (both cash and non-cash) of the foregoing,
whether now or hereafter arising under the foregoing.
     Section 1.2 Rights of Administrative Agent in the Stock Collateral.
     Pledgor agrees that, with respect to the Stock Collateral, Administrative
Agent shall have all the rights and remedies of a secured party under the
Uniform Commercial Code, as well as those provided by law and/or in this
Agreement. Notwithstanding the fact that the proceeds of the Stock Collateral
constitute part of the Stock Collateral, Pledgor may not dispose of the Stock
Collateral or any part thereof.
     Section 1.3 Rights of Pledgor in the Stock Collateral.
     Until an Event of Default (as that term is defined in ARTICLE IV (Default
and Rights and Remedies) hereof) occurs, Pledgor shall be entitled to receive
all dividends and other distributions which may be paid on the Stock Collateral
and which are not otherwise prohibited by the Loan Documents. Any cash dividend
or distribution payable in respect of the Stock Collateral which represents, in
whole or in part a return of capital or a violation of this

2



--------------------------------------------------------------------------------



 



Agreement or the other Loan Documents shall be received by Pledgor in trust for
Administrative Agent, shall be paid immediately to Administrative Agent and
shall be retained by Administrative Agent as part of the Stock Collateral.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     To induce Administrative Agent and Lenders to advance sums to Borrower
under the Credit Agreement, Pledgor represents and warrants to Administrative
Agent and shall be deemed to represent and warrant at the time of each request
for, and the time of each advance under, the credit facilities described in the
Credit Agreement, as follows:
     Section 2.1 Stock Interests.
     The Stock represents one hundred percent (100%) of the issued and
outstanding equity interests of each of the Corporation, and thereafter the
Stock Collateral will continue to represent the same percentage of the equity
interest of the Corporation, unless otherwise permitted under the Credit
Agreement.
     Section 2.2 Power and Authority.
     Pledgor has full corporate power and authority to execute and deliver this
Agreement, to transfer the Stock Collateral and perform all other obligations
required hereunder with respect to the Stock Collateral and interests, and to
incur and perform its obligations whether under this Agreement, all of which
have been duly authorized by all proper and necessary corporate action. No
consent or approval of shareholders or any creditors of Pledgor, the
Corporation, or shareholders of the Corporation, and no consent, approval,
filing or registration with or notice to any Governmental Authority on the part
of Pledgor, is required as a condition to the execution, delivery, validity or
enforceability of this Agreement, including the right of Administrative Agent to
dispose of the Stock Collateral following an Event of Default provided, however,
the prior approval of the Vermont Department of Banking, Insurance, Securities
and Health Care Administration is required for Administrative Agent to dispose
of Stock Collateral. Pledgor has full right, power and authority and has all
voting rights in any corporate matters as may be represented by the Stock
Collateral.
     Section 2.3 Binding Agreements.
     This Agreement has been properly executed and delivered and constitutes the
valid and legally binding obligations of Pledgor and is fully enforceable
against Pledgor in accordance with its terms.
     Section 2.4 No Conflicts.
     Neither the execution, delivery and performance of the terms of this
Agreement nor the consummation of the transactions contemplated by this
Agreement will conflict with, violate or be prevented by (a) Pledgor’s charter
or bylaws, (b) any existing mortgage, indenture, contract or agreement binding
on Pledgor or affecting its property, or (c) any Laws; provided, however, any
transfer of ownership of Stock pursuant to the exercise of the Lenders remedies
hereunder, will

3



--------------------------------------------------------------------------------



 



cause a default in a substantial number of management Agreements and development
agreements to which the Corporation is a party.
     Section 2.5 Compliance with Laws.
     Pledgor is not in violation of any applicable Laws (including, without
limitation, any Laws relating to employment practices, to environmental,
occupational and health standards and controls) or order, writ, injunction,
decree or demand of any court, arbitrator, or any Governmental Authority
affecting Pledgor or any of its properties, the violation of which could
adversely affect the authority of Pledgor to enter into, or the ability of
Pledgor to perform under, this Agreement.
     Section 2.6 Title to Properties.
     Pledgor has good and marketable title to the Stock Collateral. Pledgor has
legal, enforceable and uncontested rights to use freely such property and
assets. Pledgor is the sole owner of all of the Stock Collateral, free and clear
of all security interests, pledges, voting trusts, agreements, Liens, claims and
encumbrances whatsoever, other than the security interest, assignment and lien
granted under this Agreement. The interests assigned as Stock Collateral are
subject to no outstanding options, voting trusts, shareholders agreement, or
other requirements with respect to such interests.
     Section 2.7 Perfection and Priority of Stock Collateral.
     Administrative Agent has, or upon execution and recording of this Agreement
and the Security Documents will have, and will continue to have as security for
the Obligations and the other obligations secured by this Agreement, a valid and
perfected Lien on and security interest in all Stock Collateral, free of all
other Liens, claims and rights of third parties whatsoever.
ARTICLE III
COVENANTS
     Until payment in full and the performance of all of the Obligations and all
of the obligations of Pledgor hereunder or secured hereby, Pledgor covenants and
agrees with Administrative Agent as follows:
     Section 3.1 Corporate Existence.
     Pledgor shall maintain its corporate existence in good standing in the
jurisdiction in which it is incorporated and in each other jurisdiction where it
is required to register or qualify to do business if the failure to do so in
such other jurisdiction might have a material adverse effect on the ability of
Pledgor to perform its obligations under this Agreement, on the conduct of
Pledgor’s operations, on Pledgor’s financial condition, or on the value of, or
the ability of Administrative Agent to realize upon, the Stock Collateral.
     Section 3.2 Delivery of Stock Collateral.
     Pledgor shall deliver immediately to Administrative Agent (a) the
certificates representing the shares of the Stock, (b) immediately upon its
receipt of any additional (or fewer) shares of stock in the Corporation, the
certificates representing such additional shares of stock,

4



--------------------------------------------------------------------------------



 



(c) all instruments, items of payment and other Stock Collateral received by
Pledgor, and (d) executed irrevocable, blank stock powers for all of the
assigned shares of stock in form and substance satisfactory to Administrative
Agent and its counsel. All Stock Collateral at any time received or held by
Pledgor shall be received and held by Pledgor in trust for the benefit of
Administrative Agent, and shall be kept separate and apart from, and not
commingled with, Pledgor’s other assets; provided, however, that except after
the occurrence and during the continuance of an Event of Default, Pledgor and
the Corporation may, in the ordinary course of their business, make cash
distributions, issue cash dividends and transfer real property rights which may
be Stock Collateral.
     Section 3.3 Defense of Title and Further Assurances.
     Pledgor will do or cause to be done all things necessary to preserve and to
keep in full force and affect its interests in the Stock Collateral, and shall
defend, at its sole expense, the title to the Stock Collateral and any part
thereof. Further, Pledgor shall promptly, upon request by Administrative Agent,
execute, acknowledge and deliver any financing statement, endorsement, renewal,
affidavit, deed, assignment, continuation statement, security agreement,
certificate or other document as Administrative Agent may require in order to
perfect, preserve, maintain, protect, continue, realize upon, and/or extend the
lien and security interest of Administrative Agent under this Agreement and the
priority thereof. Pledgor shall pay to Administrative Agent upon demand all
taxes, costs and expenses (including but not limited to reasonable attorney’s
fees) incurred by Administrative Agent in connection with the preparation,
execution, recording and filing of any such document or instrument mentioned
aforesaid.
     Section 3.4 Compliance with Laws.
     Pledgor shall comply with all applicable Laws and observe the valid
requirements of Governmental Authorities, the noncompliance with or the
nonobservance of which might have a material adverse effect on the ability of
Pledgor to perform its obligations under this Agreement or on the conduct of
Pledgor’s operations, on Pledgor’s financial condition, or on the value of, or
the ability of Administrative Agent to realize upon, the Stock Collateral.
     Section 3.5 Protection of Stock Collateral.
     Pledgor agrees that Administrative Agent may at any time take such steps as
Administrative Agent deems reasonably necessary to protect Administrative
Agent’s interest in, and to preserve the Stock Collateral. Pledgor agrees to
cooperate fully with Administrative Agent’s efforts to preserve the Stock
Collateral and will take such actions to preserve the Stock Collateral as
Administrative Agent may in good faith direct. All of Administrative Agent’s
expenses of preserving the Stock Collateral, including, without limitation,
reasonable attorneys’ fees, shall be part of the Enforcement Costs.
     Section 3.6 Certain Notices.
     Pledgor will promptly notify Administrative Agent in writing of any Event
of Default and of any litigation, regulatory proceeding, or other event which
materially and adversely affects the value of the Stock Collateral, the ability
of Pledgor or Administrative Agent to dispose of the Stock Collateral, or the
rights and remedies of Administrative Agent in relation thereto.

5



--------------------------------------------------------------------------------



 



     Section 3.7 Books and Records; Information.
               (a) Pledgor shall maintain proper books of record and accounts in
which full, true and correct entries are made of all dealings and transactions
in relation to the Stock and which reflect the Lien of Administrative Agent
thereon.
               (b) Pledgor agrees that Administrative Agent may from time to
time and at its option (i) require Pledgor to, and Pledgor shall, periodically
deliver to Administrative Agent records and schedules, which show the status of
the Stock Collateral and such other matters which affect the Stock Collateral;
(ii) verify the Stock Collateral and inspect the books and records of Pledgor
and make copies thereof or extracts therefrom; (iii) notify any prospective
buyers or transferees of the Stock Collateral or any other Persons of
Administrative Agent’s interest in the Stock Collateral; and (iv) disclose to
prospective buyers or transferees from Administrative Agent any and all
information regarding the Corporation, the Stock Collateral and/or Pledgor.
     Section 3.8 Disposition of Stock Collateral.
     Pledgor will not sell, discount, allow credits or allowances, assign,
extend the time for payment on, convey, lease, assign, transfer or otherwise
dispose of the Stock Collateral or any part thereof.
     Section 3.9 Distributions.
     Pledgor shall not vote, consent, waive or ratify any action taken, which
would violate or be inconsistent with any of the terms and provisions of this
Agreement, the Credit Agreement or any of the other Loan Documents or which
would materially impair the position or interest of Administrative Agent in the
Stock or dilute the percentage of the ownership interests of the Corporation
pledged to Administrative Agent hereunder, except as expressly permitted by the
Credit Agreement.
     Section 3.10 Liens.
     Pledgor will not create, incur, assume or suffer to exist any Lien upon any
of the Stock Collateral, other than Liens in favor of Administrative Agent.
     Section 3.11 Survival.
     All representations and warranties contained in or made under or in
connection with this Agreement and the other Loan Documents shall survive the
making of any advance under the Credit Agreement and the incurring of any other
Obligations and the other obligations secured by this Agreement.
ARTICLE IV
DEFAULT AND RIGHTS AND REMEDIES
     Section 4.1 Events of Default.
     The occurrence of any one or more of the following events shall constitute
an “Event of Default” under the provisions of this Agreement:

6



--------------------------------------------------------------------------------



 



               4.1.1 Default under Credit Agreement.
               An “Event of Default” (as defined in the Credit Agreement) shall
occur under the Credit Agreement.
               4.1.2 Default under this Agreement.
               If Pledgor shall fail to duly perform, comply with or observe any
of the terms, conditions or covenants of this Agreement, which failure continues
for ten (10) days after notice thereof from Administrative Agent to Pledgor.
               4.1.3 Breach of Representations and Warranties.
               Any representation or warranty made in this Agreement or in any
report, statement, schedule, certificate, opinion (including any opinion of
counsel for Pledgor), financial statement or other document furnished by Pledgor
or its agents or representatives in connection with this Agreement, any of the
other Loan Documents, or the Obligations or the other obligations secured by
this Agreement, shall prove to have been false or misleading when made (or, if
applicable, when reaffirmed) in any material respect.
               4.1.4 Failure to Comply with Covenants.
               The failure of Pledgor to perform, observe or comply with any
covenant, condition or agreement contained in this Agreement.
     Section 4.2 Remedies.
     Upon the occurrence of any Event of Default, Administrative Agent may at
any time thereafter exercise any one or more of the following rights, powers or
remedies:
               4.2.1 Uniform Commercial Code.
               Administrative Agent shall have all of the rights and remedies of
a secured party under the applicable Uniform Commercial Code and other
applicable Laws. Upon demand by Administrative Agent and if not previously in
the possession of Administrative Agent, Pledgor shall assist Administrative
Agent in the assembly of the Stock Collateral and assist in making it available
to Administrative Agent, at a place designated by Administrative Agent.
Administrative Agent or its agents may without notice from time to time enter
upon Pledgor’s premises to take possession of the Stock Collateral, to remove
it, or to sell or otherwise dispose of it.
               4.2.2 Sale or Other Disposition of Stock Collateral.
               Administrative Agent may sell or redeem the Stock Collateral, or
any part thereof, in one or more sales, at public or private sale, conducted by
any officer or agent of, or auctioneer or attorney for, Administrative Agent, at
Administrative Agent’s place of business or elsewhere, for cash, upon credit or
future delivery, and at such price or prices as Administrative Agent shall, in
its sole discretion, determine, and Administrative Agent may be the purchaser of
any or all of the Stock Collateral so sold. Further, any written notice of the
sale, disposition or other intended action by Administrative Agent with respect
to the Stock Collateral which is sent by regular mail, postage prepaid, to
Pledgor at the address set forth in Section 5.1 (Notices), or

7



--------------------------------------------------------------------------------



 



such other address of Pledgor which may from time to time be shown on
Administrative Agent’s records, at least twenty (20) days prior to such sale,
disposition or other action, shall constitute commercially reasonable notice to
Pledgor. Administrative Agent may alternatively or additionally give such notice
in any other commercially reasonable manner. Nothing in this Agreement shall
require Administrative Agent to give any notice not required by applicable Laws.
               If any consent, approval, or authorization of any Governmental
Authority or any Person having any interest therein, should be necessary to
effectuate any sale or other disposition of the Stock Collateral, Pledgor agrees
to execute all such applications and other instruments, and to take all other
action, as may be required in connection with securing any such consent,
approval or authorization.
               Pledgor recognizes that Administrative Agent may be unable to
effect a public sale of all or a part of the Stock Collateral consisting of
securities by reason of certain prohibitions contained in the Securities Act of
1933, as amended, and other applicable federal and state Laws. Administrative
Agent may, therefore, in its discretion, take such steps as it may deem
appropriate to comply with such Laws and may, for example, at any sale of the
Stock Collateral consisting of securities restrict the prospective bidders or
purchasers as to their number, nature of business and investment intention,
including, without limitation, a requirement that the Persons making such
purchases represent and agree to the satisfaction of Administrative Agent that
they are purchasing such securities for their account, for investment, and not
with a view to the distribution or resale of any thereof. Pledgor covenants and
agrees to do or cause to be done promptly all such acts and things as
Administrative Agent may request from time to time and as may be necessary to
offer and/or sell the securities or any part thereof in a manner which is valid
and binding and in conformance with all applicable Laws.
               4.2.3 Specific Rights With Regard to Stock Collateral.
               In addition to all other rights and remedies provided hereunder
or as shall exist at law or in equity from time to time, Administrative Agent
may (but shall be under no obligation to), without notice to Pledgor, and
Pledgor hereby irrevocably appoints Administrative Agent as its
attorney-in-fact, with power of substitution, in the name of Administrative
Agent or in the name of Pledgor or otherwise, for the use and benefit of
Administrative Agent, but at the cost and expense of Pledgor and without notice
to Pledgor:
               (a) compromise, extend or renew any of the Stock Collateral or
deal with the same as it may deem advisable;
               (b) make exchanges, substitutions or surrenders of all or any
part of the Stock Collateral;
               (c) copy or transcribe all books, records, ledger sheets,
correspondence, invoices and documents, relating to or evidencing any of the
Stock Collateral or without cost or expense to Administrative Agent, make such
use of Pledgor’s places of business as may be reasonably necessary to
administer, control and collect the Stock Collateral;

8



--------------------------------------------------------------------------------



 



               (d) demand, collect, receipt for and give renewals, extensions,
discharges and releases of any of the Stock Collateral;
               (e) institute and prosecute legal and equitable proceedings to
enforce collection of, or realize upon, any of the Stock Collateral;
               (f) settle, renew, extend, compromise, compound, exchange or
adjust claims in respect of any of the Stock Collateral or any legal proceedings
brought in respect thereof;
               (g) endorse or sign the name of Pledgor upon any items of
payment, certificates of title, instruments, securities, powers, documents,
documents of title, or other writing relating to or part of the Stock Collateral
and on any Proof of Claim in Bankruptcy against an account debtor; and
               (h) take any other action necessary or beneficial to realize upon
or dispose of the Stock Collateral.
               4.2.4 Application of Proceeds.
               Any proceeds of sale or other disposition of the Stock Collateral
will be applied by Administrative Agent to the payment of the Lenders’ costs
incurred in enforcing their remedies hereunder, and any balance of such proceeds
will be applied by Administrative Agent to the payment of the balance of the
Obligations and the other obligations secured by this Agreement in such order
and manner of application as Administrative Agent may from time to time in its
sole and absolute discretion determine. If the sale or other disposition of the
Stock Collateral fails to fully satisfy the Obligations and the other
obligations secured by this Agreement, Pledgor shall remain liable to
Administrative Agent for any deficiency.
               4.2.5 Performance by Administrative Agent.
               If Pledgor shall fail to perform, observe or comply with any of
the conditions, covenants, terms, stipulations or agreements contained in this
Agreement or any of the other Loan Documents, Administrative Agent without
notice to or demand upon Pledgor and without waiving or releasing any of the
Obligations or any Default or Event of Default, may (but shall be under no
obligation to) at any time thereafter make such payment or perform such act for
the account and at the expense of Pledgor, and may enter upon the premises of
Pledgor for that purpose and take all such action thereon as Administrative
Agent may consider necessary or appropriate for such purpose and Pledgor hereby
irrevocably appoints Administrative Agent as its attorney-in-fact to do so, with
power of substitution, in the name of Administrative Agent or in the name of
Pledgor or otherwise, for the use and benefit of Administrative Agent, but at
the cost and expense of Pledgor and without notice to Pledgor. All sums so paid
or advanced by Administrative Agent together with interest thereon from the date
of payment, advance or incurring until paid in full at the Default Rate and all
costs and expenses, shall be deemed part of the Enforcement Costs, shall be paid
by Pledgor to Administrative Agent on demand, and shall constitute and become a
part of the Obligations.

9



--------------------------------------------------------------------------------



 



               4.2.6 Other Remedies.
               Administrative Agent may from time to time proceed to protect or
enforce its rights by an action or actions at law or in equity or by any other
appropriate proceeding, whether for the specific performance of any of the
covenants contained in this Agreement or in any of the other Loan Documents, or
for an injunction against the violation of any of the terms of this Agreement or
any of the other Loan Documents, or in aid of the exercise or execution of any
right, remedy or power granted in this Agreement, the Loan Documents, and/or
applicable Laws.
     Section 4.3 Costs and Expenses.
     Pledgor shall pay on demand all costs and expenses (including reasonable
attorney’s fees), all of which shall be deemed part of the Obligations, incurred
by and on behalf of Administrative Agent incident to any collection, servicing,
sale, disposition or other action taken by Administrative Agent with respect to
the Stock Collateral or any portion thereof.
     Section 4.4 Receipt Sufficient Discharge to Purchaser.
     Upon any sale or other disposition of the Stock Collateral or any part
thereof, the receipt of Administrative Agent or other Person making the sale or
disposition shall be a sufficient discharge to the purchaser for the purchase
money, and such purchaser shall not be obligated to see to the application
thereof.
     Section 4.5 Remedies, etc. Cumulative.
     Each right, power and remedy of Administrative Agent as provided for in
this Agreement or in any of the other Loan Documents or in any related
instrument or agreement or now or thereafter existing at law or in equity or by
statute or otherwise shall be cumulative and concurrent and shall be in addition
to every other right, power or remedy provided for in this Agreement or in the
other Loan Documents or in any related document, instrument or agreement or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Administrative Agent of any one or more
of such rights, powers or remedies shall not preclude the simultaneous or later
exercise by Administrative Agent of any or all such other rights, powers or
remedies.
     Section 4.6 No Waiver, etc.
     No failure or delay by Administrative Agent to insist upon the strict
performance of any term, condition, covenant or agreement of this Agreement or
of any of the other Loan Documents or of any related documents, instruments or
agreements, or to exercise any right, power or remedy consequent upon a breach
thereof, shall constitute a waiver of any such term, condition, covenant or
agreement or of any such breach, or preclude Administrative Agent from
exercising any such right, power or remedy at any later time or times. By
accepting payment after the due date of any amount payable under this Agreement
or under any of the other Loan Documents or under any related document,
instrument or agreement, Administrative Agent shall not be deemed to waive the
right either to require prompt payment when due of all other amounts payable
under this Agreement or under any other of the Loan Documents, or to declare a
default for failure to effect such prompt payment of any such other amount.

10



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     Section 5.1 Notices.
     All notices, requests and demands to or upon the parties to this Agreement
shall be given in accordance with the terms of Section 11.2 of the Credit
Agreement.
     Section 5.2 Amendments; Waivers.
     This Agreement and the other Loan Documents may not be amended, modified,
or changed in any respect except by an agreement in writing signed by
Administrative Agent and Pledgor. No waiver of any provision of this Agreement
or of any of the other Loan Documents nor consent to any departure by Pledgor
therefrom, shall in any event be effective unless the same shall be in writing.
No course of dealing between Pledgor and Administrative Agent and no act or
failure to act from time to time on the part of Administrative Agent shall
constitute a waiver, amendment or modification of any provision of this
Agreement or any of the other Loan Documents or any right or remedy under this
Agreement, under any of the other Loan Documents or under applicable Laws.
     Section 5.3 Cumulative Remedies.
     The rights, powers and remedies provided in this Agreement and in the other
Loan Documents are cumulative, may be exercised concurrently or separately, may
be exercised from time to time and in such order as Administrative Agent shall
determine and are in addition to, and not exclusive of, rights, powers and
remedies provided by existing or future applicable Laws. In order to entitle
Administrative Agent to exercise any remedy reserved to it in this Agreement, it
shall not be necessary to give any notice, other than such notice as may be
expressly required in this Agreement. Without limiting the generality of the
foregoing, Administrative Agent may:
               (a) proceed against Pledgor with or without proceeding against
Pledgor or any other Person who may be liable for all or any part of the
Obligations;
               (b) proceed against Pledgor with or without proceeding under any
of the other Loan Documents or against any Collateral or other collateral and
security for all or any part of the Obligations;
               (c) without notice, release or compromise with any guarantor or
other Person liable for all or any part of the Obligations under the Loan
Documents or otherwise; and
               (d) without reducing or impairing the obligations of Pledgor and
without notice thereof: (i) fail to perfect the Lien in any or all Stock
Collateral or to release any or all the Stock Collateral or to accept substitute
collateral, (ii) waive any provision of this Agreement or the other Loan
Documents, (iii) exercise or fail to exercise rights of set-off or other rights,
or (iv) accept partial payments or extend from time to time the maturity of all
or any part of the Obligations.

11



--------------------------------------------------------------------------------



 



     Section 5.4 Severability.
     In case one or more provisions, or part thereof, contained in this
Agreement or in the other Loan Documents shall be invalid, illegal or
unenforceable in any respect under any Law, then without need for any further
agreement, notice or action:
               (a) the validity, legality and enforceability of the remaining
provisions shall remain effective and binding on the parties thereto and shall
not be affected or impaired thereby;
               (b) the obligation to be fulfilled shall be reduced to the limit
of such validity;
               (c) if such provision or part thereof pertains to repayment of
the Obligations, then, at the sole and absolute discretion of Administrative
Agent, all of the Obligations of Pledgor to Administrative Agent shall become
immediately due and payable; and
               (d) if affected provision or part thereof does not pertain to
repayment of the Obligations, but operates or would prospectively operate to
invalidate this Agreement in whole or in part, then such provision or part
thereof only shall be void, and the remainder of this Agreement shall remain
operative and in full force and effect.
     Section 5.5 Successors and Assigns.
     This Agreement and all other Loan Documents shall be binding upon and inure
to the benefit of Pledgor and Administrative Agent and their respective heirs,
personal representatives, successors and assigns, except that Pledgor shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of Administrative Agent.
     Section 5.6 Applicable Law; Jurisdiction.
               5.6.1 Applicable Law.
               This Agreement shall be governed by the Laws of the Commonwealth
of Virginia , as if each of the Loan Documents and this Agreement had been
executed, delivered, administered and performed solely within the Commonwealth
of Virginia.
               5.6.2 Submission to Jurisdiction.
               Pledgor irrevocably submits to the jurisdiction of any state or
federal court sitting in the State over any suit, action or proceeding arising
out of or relating to this Agreement or any of the other Loan Documents. Pledgor
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Final judgment in any such suit, action or proceeding brought in any such
court shall be conclusive and binding upon Pledgor and may be enforced in any
court in which Pledgor is subject to jurisdiction, by a suit upon such judgment,
provided that service of process is effected upon

12



--------------------------------------------------------------------------------



 



Pledgor in one of the manners specified in this Section or as otherwise
permitted by applicable Laws.
     Section 5.7 Headings.
     The headings in this Agreement are included herein for convenience only,
shall not constitute a part of this Agreement for any other purpose, and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.
     Section 5.8 Entire Agreement.
     This Agreement is intended by Administrative Agent and Pledgor to be a
complete, exclusive and final expression of the agreements contained herein.
Neither Administrative Agent nor Pledgor shall hereafter have any rights under
any prior agreements but shall look solely to this Agreement and the Credit
Agreement for definition and determination of all of their respective rights,
liabilities and responsibilities under this Agreement.
     Section 5.9 Waiver of Trial by Jury.
     PLEDGOR AND ADMINISTRATIVE AGENT HEREBY JOINTLY AND SEVERALLY WAIVE TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO WHICH BORROWER AND AGENT MAY BE PARTIES,
ARISING OUT OF OR IN ANY WAY PERTAINING TO (A) THIS AGREEMENT, (B) ANY OF THE
LOAN DOCUMENTS, OR (C) THE STOCK COLLATERAL. THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.
     This waiver is knowingly, willingly and voluntarily made by Pledgor and
Administrative Agent, and Pledgor and Administrative Agent hereby represent that
no representations of fact or opinion have been made by any individual to induce
this waiver of trial by jury or to in any way modify or nullify its effect.
Pledgor and Administrative Agent further represent that they have been
represented in the signing of this Agreement and in the making of this waiver by
independent legal counsel, selected of their own free will, and that they have
had the opportunity to discuss this waiver with counsel.
     Section 5.10 Liability of Administrative Agent.
     Pledgor hereby agrees that Administrative Agent shall not be chargeable for
any negligence, mistake, act or omission of any accountant, examiner, agency or
attorney employed by Administrative Agent in making examinations, investigations
or collections, Administrative Agent’s failure to preserve or protect any rights
of Pledgor under the Stock Collateral or Administrative Agent’s failure to
perfect, maintain, protect or realize upon any lien or security interest or any
other interest in the Stock Collateral or other security for the Obligations. By
inspecting the Stock Collateral or any other properties of Pledgor or by
accepting or approving anything required to be observed, performed or fulfilled
by Pledgor or to be given to Administrative Agent pursuant to this Agreement or
any of the other Loan Documents, Administrative Agent shall not be deemed to
have warranted or represented the condition,

13



--------------------------------------------------------------------------------



 



sufficiency, legality, effectiveness or legal effect of the same, and such
acceptance or approval shall not constitute any warranty or representation with
respect thereto by Administrative Agent.
     IN WITNESS WHEREOF, Pledgor has caused this Agreement to be executed,
sealed and delivered, as of the day and year first written above.

                  WITNESS:       SUNRISE SENIOR LIVING SERVICES, INC.    
 
               
 
               
 
               
 
               
/s/ James S. Pope
      By:   /s/ Daniel Schwartz   (SEAL)
 
               
 
      Name:   Daniel Schwartz    
 
      Title:   President    

14



--------------------------------------------------------------------------------



 



IRREVOCABLE STOCK POWER
     FOR VALUE RECEIVED, the undersigned does (do) hereby sell(s), assign(s) and
transfer(s) to
Name:
Address:
Social Security or other Identifying Number: ____________________________
___ shares of the ___ stock of                      represented by
Certificate(s) No(s)                      inclusive, standing in the name of
                     on the books of said company. The undersigned does
(do) hereby irrevocably constitute(s) and appoint(s)                     
attorney to transfer the said stock on the books of said company with full power
of substitution in the premises.

                                  SUNRISE SENIOR LIVING SERVICES, INC.    
 
                   
 
                   
 
                   
Dated:
  2-14-08       By:   /s/ Daniel Schwartz    
 
                   
 
              Name: Daniel Schwartz    
 
              Title: President    

15